NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30097

                Plaintiff-Appellee,             D.C. No. 4:02-cr-00052-DLC-1

 v.
                                                MEMORANDUM*
VICTOR CHARLES FOURSTAR, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Victor Charles Fourstar, Jr., appeals pro se from the district court’s order

denying his motion for early termination of supervised release under 18 U.S.C.

§ 3583(e)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review for abuse of discretion the district court’s denial of a motion for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
early termination of supervised release. See United States v. Emmett, 749 F.3d
817, 819 (9th Cir. 2014). Assuming without deciding that Fourstar met the one-

year requirement for early termination, see 18 U.S.C. § 3583(e)(1), Fourstar failed

to show that he was entitled to early termination of supervision. See United States

v. Weber, 451 F.3d 552, 559 n.9 (9th Cir. 2006) (it is the defendant’s burden to

demonstrate that early termination is justified). At the time Fourstar filed his

motion, he was still in custody for his third violation of supervised release, and the

record shows that he had never succeeded in complying with the conditions of his

supervision for more than a few months. Under these circumstances, the district

court did not abuse its discretion by denying Fourstar’s motion for early

termination.

      Fourstar’s motion to reconsider the denial of his motion to consolidate and

to consolidate additional appeals is DENIED.

      We do not consider Fourstar’s renewed motion for appointment of counsel

because the court’s previous order denying his motion for appointment of counsel

stated that no motions for reconsideration, clarification, or modification of the

denial would be entertained.

      Fourstar’s remaining arguments lack merit or are beyond the scope of this

appeal.

      AFFIRMED.


                                          2                                    19-30097